SIMPSON, J.
This suit was brought by the appellee against the appellant to recover damages for being carried beyond her destination as a passenger on defendant’s railroad. The facts, as detailed by the plaintiff herself, are that she purchased a ticket from Galera to Dean’s Station, a distance of about three miles; that she boarded the car at the railroad crossing, after which the train moved to the “old depot,” where passengers usually got on, and remained in her seat; that the conductor did not come around for her ticket until the train had passed Dean’s Station about a mile and a. quarter, when he stopped the train, on discovering her destination, but refused to go back to- Dean’s Station, and she got oil there. S'he stated that she had traveled between the two points frequently, was familiar with the locality and knew when the train was approaching that station.; that the flagman was in the car, very near to her, when the train was approaching Dean’s Station, and had been, all the time, yet she did not inform him or any one else that she wished to stop there, because, as she testifies, “ I did not think it was my place;” that the first time she saw the conductor was shortly after the train had passed the station; that she did not say anything to him, but made a slight motion with her hand, and waited till he reached her in the regular course of taking up the tickets. The *588conductor, testified that he commenced taking up the tickets in the front car, according to custom, shortly after leaving Calera, was delayed in the smoker a short time by some drunken men,- who- were long in finding their tickets, etc., and then proceeded as rapidly as possible, reaching the front end of plaintiff’s car (she being on a rear seat) just before they reached Dean’s Station, and that he did not see her make any sign. He was corroborated by the “news butcher” and the flagman.
While it may be that, under the peculiar circumstances of this case, it was the duty of the passenger who had a ticket to a flag station to inform the conductor or some employe of the company that she desired to get off at that station, yet the taking of the ticket by the conduct- or is sufficient notice to him, and it is his duty to take up the tickets within a reasonable time after leaving-stations; and in this case it was a question for the jury to determine whether or not the conductor had had a reasonable time, after leaving Calera, in which to take up the tickets. Consequently there was no error in the refusal to give the general charge in favor of the defendant. — Chattanooga, etc., R. v. Lyon, 89 Ga. 16, 15 S. E. 24, 15 L. R. A. 857, 82 Am. St. Rep. 72.
There was no error in permitting- the witness Mrs. Sara Martin to answer the question, “What became of Mrs. Seale immediately after she came to your house?” The answer was proper for showing the condition of the plaintiff.
The court did not err in overruling the objection by defendant to the answer by the witness Miss Olia Martin to the question, “State what the custom is as to how the train stops,” etc., because no objection was made to the question, and the answer was responsive to the question.
There was error in sustaining the objection to the question to the witness Roy Oliver, “What is the rule *589of the company as to where passengers get on and off the train?” as it has a bearing npon the question as to whether- the employes knew that plaintiff had hoarded the train, and also upon that as to whether she had had an opportunity to inform the employes of the company of her destination. For the same reasons, there was no error in sustaining the objection to the question to the same witness, “What was the custom and usage of the L. & N., about trains leaving Calera?”
As to the objection to the question by plaintiff’s counsel, “Suppose they did not see any of the- crew,” etc., great latitude is allowed on cross-examination; and the answer, at any rate, was that the witness did not know the rule. Hence there was no error in overruling the objection. . ..
The court erred in permitting the witness Oliver to testify that this was the first time he had ever seen a passenger carried by a flag station, as this case must be tried on its own' merits, without regard to what was done in other cases.
Charge C, requested by the defendant, was properly refused. — Southern Railway Co. v. Sallie Melton, 158 Ala. 404, 47 South. 1008.
Charge A, given on request of plaintiff, is not accurately expressed; but we think its. meaning is clear to the effect that the jury was at liberty to disregard the testimony only of the witness who had sworn falsely and not the testimony of. all the witnesses, as appellant construes it.
It is unnecessary to consider the motion for a new trial. The judgment of the court is reversed, and the cause remanded.
Reversed and remanded.
Dowdell, C. J., and Anderson and Mayfield, JJ., concur.